DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-24 are currently pending and prosecuted.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Killo et al., US PG-Pub 2016/0349823, hereinafter Killo, in view of Kirkpatrick et al., US PG-Pub 2017/0024020, hereinafter Kirkpatrick.
Regarding Claim 1, Killo teaches a wall mounted control device (wall-mounted thermostat 100) comprising: 
a housing assembly (Fig. 1, showing a housing for the thermostat) comprising a front surface (Fig. 1, showing a front surface for the thermostat) including plurality of button zones (buttons 112-118) each comprising a tactile switch (Fig. 2, [0025], noting the use of mechanical tactile switches in response to the buttons 112-118); 
at least one button comprising a projection extending from a rear surface thereof ([0021]-[0022], noting how the buttons extend from the thermostat), wherein the at least one button is adapted to attach to the housing assembly over at least one of the button zones such that the projection is aligned with the tactile switch in the at least one of the button zones ([0025]); and 
a controller (control circuit 210) electrically connected to the tactile switches ([0025], “The control circuit 210 may be coupled to the actuators 212 for receiving user input”), wherein the controller determines which button zone and which location of the button zone is actuated in response to receiving signals from at least one of the tactile switches ([0025], “The control circuit 210 may be coupled to the actuators 212 for receiving user input”).
However, Killo does not explicitly teach a plurality of touch sensors.
Kirkpatrick teaches a plurality of touch sensors (Kirkpatrick: [0191], noting the touch sensors may be included in the button controls).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the touch sensors taught by Kirkpatrick into the device taught by Killo in order to transmit or receive data from the touch sensitive buttons and display (Kirkpatrick: [0191]), thereby providing a secondary user input.
Regarding Claim 2, Killo, as modified by Kirkpatrick, teaches the control device of claim 1, wherein the controller receives and stores programming data comprising a size of each button attached to the housing assembly, a function of each button, and a location of each button in relation to the button zones (Killo: Fig. 1, [0020], noting each button has a specific function; [0025]).
Regarding Claim 3, Killo, as modified by Kirkpatrick, teaches the control device of claim 2, wherein the controller uses the programming data to enable or disable one or more of the tactile switches and touch sensors (Killo: [0025]-[0031], noting how the control circuit could turn the system off, which would include the switches; Kirkpatrick: Figs. 6A-F; [0182]-[0189], noting how the touch switches and sensors may be enabled or disabled).
Regarding Claim 4, Killo, as modified by Kirkpatrick, teaches the control device of claim 2, wherein the controller uses the programming data to assign control commands to a combination of one or more tactile switches and one or more touch sensors (Kirkpatrick: Figs. 6A-F; [0182]-[0189], noting how the touch switches and sensors may be rearranged to reassign commands).
Regarding Claim 5, Killo, as modified by Kirkpatrick, teaches the control device of claim 1, wherein the tactile switch provides haptic feedback when the at least one button is pressed (Kirkpatrick: [0212]).
Regarding Claim 6, Killo, as modified by Kirkpatrick, teaches the control device of claim 1, wherein the touch sensors comprise capacitive touch sensors, inductive touch sensors, infrared touch sensors, surface acoustic wave touch sensors, or any combinations thereof (Kirkpatrick: [0191]).
Regarding Claim 7, Killo, as modified by Kirkpatrick, teaches the control device of claim 1, wherein the controller determines whether the at least one button is being actuated at a left side, at a right side, at an upper side, at a lower side, or at a center of the at least one button using the plurality of touch sensors (Kirkpatrick: Figs. 5A-6F; [0182]-[0189], noting how the touch switches and sensors may be rearranged to reassign commands).
Regarding Claim 8, Killo, as modified by Kirkpatrick, teaches the control device of claim 1, wherein each button zone comprises the tactile switch arranged substantially at a center of the button zone and two touch sensors arranged on opposite sides of the tactile switch (Kirkpatrick: Figs. 4-6F; [0173]-[0179], noting how the touch switches and sensors may be rearranged to reassign commands).
Regarding Claim 9, Killo, as modified by Kirkpatrick, teaches the control device of claim 8, wherein each button zone comprises a third touch sensor arranged at the center of the button zone (Kirkpatrick: Figs. 5A-F; [0182]-[0189], noting how the touch switches and sensors may be rearranged to reassign commands; [0191], noting a touch sensor may be placed with the buttons).
Regarding Claim 10, Killo, as modified by Kirkpatrick, teaches the control device of claim 1, wherein the at least one button comprises a single height button adapted to cover a single zone of the plurality of button zones (Kirkpatrick: Figs. 5A-6F; [0182]-[0189], noting how the height of the buttons are considered), wherein the controller receives programming data comprising a selection of a button zone from the plurality of button zones and a selection of a button type (Kirkpatrick: Figs. 5A-6F; [0182]-[0189], noting how the button data performs a function).
Regarding Claim 11, Killo, as modified by Kirkpatrick, teaches the control device of claim 10, wherein the controller uses the plurality of touch sensors in the selected button zone to determine whether the single height button is pressed on a left side, on a right side, or on the center of the single height button (Kirkpatrick: Figs. 5A-6F; [0182]-[0189], noting how the height of the buttons are considered).
Regarding Claim 12, Killo, as modified by Kirkpatrick, teaches the control device of claim 10, wherein when the selected button type comprises a push button (Kirkpatrick: Figs. 4-6F; [0182]-[0189], noting how a button is pressed), the controller associates a control command with the tactile switch of the selected button zone (Kirkpatrick: Figs. 5A-6F; [0182]-[0189], noting how processor determines a control command based on the button selected).
Regarding Claim 13, Killo, as modified by Kirkpatrick, teaches the control device of claim 10, wherein when the selected button type comprises a side to side rocker (Kirkpatrick: [0232]-[0235], noting the use of a rocker arm switch), the controller associates a first control command with one of the touch sensors in the selected button zone proximate to a left side of the single height button and a second control command with another one of the touch sensors in the selected button zone proximate to a right side of the single height button (Kirkpatrick: [0232]-[0235], noting how the rocker arm switch allows for a different input given the side of the button pressed).
Regarding Claim 14, Killo, as modified by Kirkpatrick, teaches the control device of claim 1, wherein the at least one button comprises a multi height button adapted to cover two or more of the plurality of button zones (Kirkpatrick: Figs. 5A-6F; [0182]-[0189], noting how there is a single and double height input), wherein the controller receives programming data comprising a selection of two or more button zones from the plurality of button zones and a selection of a button type (Kirkpatrick: Figs. 5A-6F; [0182]-[0189], noting how the processor interprets the input based on the button press).
Regarding Claim 15, Killo, as modified by Kirkpatrick, teaches the control device of claim 14, wherein the controller uses the plurality of touch sensors in the selected button zones to determine whether the multi height button is pressed on a left side, a right side, an upper side, or a lower side of the multi height button (Kirkpatrick: Figs. 5A-6F; [0182]-[0189], noting how there is a single and double height input, [0232]-[0235], noting the use of a rocker arm switch).
Regarding Claim 16, Killo, as modified by Kirkpatrick, teaches the control device of claim 14, wherein when the selected button type comprises a push button (Kirkpatrick: Figs. 4-6F; [0182]-[0189], noting how a button is pressed), the controller associates a control command with one or more of the tactile switches of the selected button zones (Kirkpatrick: Figs. 5A-6F; [0182]-[0189], noting how processor determines a control command based on the button selected).
Regarding Claim 17, Killo, as modified by Kirkpatrick, teaches the control device of claim 14, wherein when the selected button type comprises a side to side rocker, the controller associates a first control command with one or more of the touch sensors in the selected button zones proximate to a left side of the multi height button and a second control command with one or more of the touch sensors in the selected button zone proximate to a right side of the multi height button (Kirkpatrick: [0232]-[0235], noting the use of a rocker arm switch, which would allow for different input based on which side of the button is being pressed).
Regarding Claim 18, Killo, as modified by Kirkpatrick, teaches the control device of claim 14, wherein when the selected button type comprises an up and down rocker (Kirkpatrick: [0232]-[0235], noting the use of a rocker arm switch), the controller associates a first control command with one or more of the touch sensors in the selected button zones proximate to an upper side of the multi height button and a second control command with one or more of the touch sensors in the selected button zones proximate to a lower side of the multi height button (Kirkpatrick: Figs. 5A-6F; [0182]-[0189], noting how there is a single and double height input, [0232]-[0235], noting the use of a rocker arm switch, which would allow for different input based on which side of the button is being pressed).
Regarding Claim 19, Killo, as modified by Kirkpatrick, teaches the control device of claim 14, wherein when the selected button type comprises an up-down and side to side rocker (Kirkpatrick: [0232]-[0235], noting the use of a rocker arm switch), the controller associates a first control command with one or more of the touch sensors in the selected button zones proximate to a left side of the multi height button (Kirkpatrick: Figs. 5A-6F; [0182]-[0189], noting how there is a single and double height input, [0232]-[0235], noting the use of a rocker arm switch, which would allow for different input based on which side of the button is being pressed), a second control command with one or more of the touch sensors in the selected button zone proximate to a right side of the multi height button (Kirkpatrick: Figs. 5A-6F; [0182]-[0189], noting how there is a single and double height input, [0232]-[0235], noting the use of a rocker arm switch, which would allow for different input based on which side of the button is being pressed), a third control command with one or more of the touch sensors in the selected button zones proximate to an upper side of the multi height button (Kirkpatrick: Figs. 5A-6F; [0182]-[0189], noting how there is a single and double height input, [0232]-[0235], noting the use of a rocker arm switch, which would allow for different input based on which side of the button is being pressed), and a fourth control command with one or more of the touch sensors in the selected button zones proximate to a lower side of the multi height button (Kirkpatrick: Figs. 5A-6F; [0182]-[0189], noting how there is a single and double height input, [0232]-[0235], noting the use of a rocker arm switch, which would allow for different input based on which side of the button is being pressed).
Regarding Claim 20, Killo, as modified by Kirkpatrick, teaches the control device of claim 1, wherein the plurality of touch sensors comprise a first touch sensor strip longitudinally extending on a left side of the front surface of the housing assembly across the plurality of button zones (Kirkpatrick: [0191]) and a second touch sensor strip longitudinally extending on a right side of the front surface of the housing assembly across the plurality of button zones (Kirkpatrick: [0191]).
Regarding Claim 21, Killo, as modified by Kirkpatrick, teaches the control device of claim 20, wherein the controller determines which button zone is actuated using the tactile switches and which location the button zone is actuated using the first and second touch sensor strips (Kirkpatrick: [0191]).
Regarding Claim 22, Killo, as modified by Kirkpatrick, teaches the control device of claim 1, wherein the at least one button is selected from at least one of a push button, a side to side rocker button, an up and down rocker button, and any combination thereof (Kirkpatrick: [0232]-[0235], noting the use of a rocker arm switch).
Regarding Claim 23, Killo teaches a wall mounted control device (wall-mounted thermostat 100) comprising: 
a housing assembly (Fig. 1, showing a housing for the thermostat) comprising a front surface (Fig. 1, showing a front surface for the thermostat) including plurality of button zones (buttons 112-118) each comprising a tactile switch (Fig. 2, [0025], noting the use of mechanical tactile switches in response to the buttons 112-118); 
at least one button comprising a projection extending from a rear surface thereof ([0021]-[0022], noting how the buttons extend from the thermostat), wherein the at least one button is adapted to attach to the housing assembly over at least one of the button zones such that the projection is aligned with the tactile switch in the at least one of the button zones ([0025]); and 
a controller (control circuit 210) electrically connected to the tactile switches ([0025], “The control circuit 210 may be coupled to the actuators 212 for receiving user input”), wherein the controller selects a control command in response to receiving a signal from at least one of the tactile switches ([0025], “The control circuit 210 may be coupled to the actuators 212 for receiving user input”).
However, Killo does not explicitly teach a plurality of touch sensors.
Kirkpatrick teaches a plurality of touch sensors (Kirkpatrick: [0191], noting the touch sensors may be included in the button controls).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the touch sensors taught by Kirkpatrick into the device taught by Killo in order to transmit or receive data from the touch sensitive buttons and display (Kirkpatrick: [0191]), thereby providing a secondary user input.
Regarding Claim 24, Killo, as modified by Kirkpatrick, teaches a wall mounted control device (wall-mounted thermostat 100) comprising: 
a housing assembly (Fig. 1, showing a housing for the thermostat) comprising a front surface (Fig. 1, showing a front surface for the thermostat) including plurality of button zones (buttons 112-118) each comprising a tactile switch (Fig. 2, [0025], noting the use of mechanical tactile switches in response to the buttons 112-118); 
at least one button comprising a projection extending from a rear surface thereof ([0021]-[0022], noting how the buttons extend from the thermostat), wherein the at least one button is adapted to attach to the housing assembly over at least one of the button zones such that the projection is aligned with the tactile switch in the at least one of the button zones ([0025]); and 
a controller (control circuit 210) electrically connected to the tactile switches ([0025], “The control circuit 210 may be coupled to the actuators 212 for receiving user input”), wherein the controller determines which button zone and which location of the button zone is actuated in response to receiving signals from at least one of the tactile switches ([0025], “The control circuit 210 may be coupled to the actuators 212 for receiving user input”).
However, Killo does not explicitly teach wherein the front surface further includes a pair of touch sensors longitudinally extending on opposite sides of the front surface across the plurality of button zones.
Kirkpatrick teaches wherein the front surface further includes a pair of touch sensors longitudinally extending on opposite sides of the front surface across the plurality of button zones (Kirkpatrick: [0191], noting the touch sensors may be included in the button controls).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the touch sensors taught by Kirkpatrick into the device taught by Killo in order to transmit or receive data from the touch sensitive buttons and display (Kirkpatrick: [0191]), thereby providing a secondary user input.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN T REED whose telephone number is (571)272-7234. The examiner can normally be reached M-F: 0800-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Stephen T. Reed/Primary Examiner, Art Unit 2627